The appellant was charged by complaint and information with a misdemeanor.
The record is before us without a judgment of conviction or notice of appeal as required by Article 827, Code of Criminal Procedure. Hence, this court is without jurisdiction to review the proceedings had therein.
It is therefore ordered that the attempted appeal in this cause be, and the same is, dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 479